Smith, J., (on rehearing). It is urged by appellant in her motion for a rehearing that the opinion in this case is predicated upon a state of facts not found by the court below. It is pointed out that at appellant’s request the court found the fact to be that the claim of appellee was never exhibited to her as administratrix nor allowed by her and was not filed in the probate court of Miller County at any time up to the filing of the petition of appellee asking that its claim be reinstated and allowed. As has been said, the court made numerous findings and from a .study of them we are constrained to believe that the court found that there had been no presentation to the administratrix because in his view of the law the facts set out did not constitute a presentation to the administratrix. It is not contended that the proof shows that the claim was filed with the clerk of the probate court, nor that it was allowed by the administratrix. It is only insisted that there was a presentation to her within the time allowed by law. The statute of nonclaim was arrested upon its presentation to her, and we think the recitals in the court’s findings of fact and declarations of law indicate that the court found a state of facts which constituted • a presentation to the administratrix. The court expressly refused to make the following finding: “5. That the said Arkansas Trust & Banking Company failed to exhibit its claim in the manner prescribed by law to either Mrs. Lulie H. Byrne, as administratrix, or A. B. Little, as administrator, within one year from the date that letters of administration issued on said estate, and for that reason its claim is barred by the statute of nonclaim.” The court made the following finding: “5. That said claim, so presented (to Grimm, Arnold and the president of the trust company, as executors), has been lost or mislaid and should be restored, filed and allowed; that the amount thereof on September 14, 1915, the date of the filing of the petition in the probate court was $5,487.03, which should, be allowed, with interest on the same at the rate of 10 per cent, per annum from that date and marshalled in the fourth class, and that a copy of the judgment herein should be certified to the probate court of Miller County, Arkansas, in accordance with law.” The court further found that these executors had advised and procured the appointment of Mrs. Byrne as administratrix of said estate for the purpose of examining and allowing claims against the estate. There is no intimation of any conflict of authority,' or of decision, upon any claim between the executors and the administratrix. They co-operated in every respect. This claim was admittedly in the hands of the executors and was cheeked off as being in the allowed claims, of which fact the administratrix was advised, and although the court found the claim had not been manually presented to her, yet the facts set out constitute a presentation, and the motion for a rehearing will 'be overruled.